    Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 1 of 19




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ARIZONA
_________________________________
Brian Erskine,                    )
                                  )   Case No. CV-20-08123-PCT-JJT
                 Plaintiff;       )
v.                                )   MOTION TO SUBSTITUTE PARTY
                                  )   BY F. R. C. P. 25(a)(1)
Forrest Fenn,                     )
                                  )
                 Defendant.       )
_________________________________ )

          MOTION TO SUBSTITUTE PARTY BY F. R. C. P. (“Rule”) 25(a)(1)

         Plaintiff notes the death of Defendant Forrest Fenn (D#35) in N. M. I must show

claim survival and substitute proper party. Pursuant to Rule 25(a)(1) I timely Move to

Substitute Zoe Fenn Old (“Zoe”) in capacity as Personal Representative of the Estate of

Forrest Burke Fenn, Deceased (“PR, PR Substitution, Estate”) and in capacity as

Successor Trustee of The Forrest and Peggy Fenn Revocable Trust u/a 11/21/86

(“Trustee, Trustee Substitution, Trust”).1 Previous filings and terms are incorporated by

reference, but “Fenn” now is “Forrest.”

         Showing both claim survival and PR Substitution is simple, but liability is party

sensitive; defense’s lame misdirection try (D#36) ‘asks for what’s coming.’ Showing

cause for Trustee Substitution as key requires detailed presentation, previewing pending

Rule 15(d) Supplemental Pleading (“SP”). Given my overwhelming evidence and aiming

only to help, herein I respectfully show the Court a case, and Quest, resolution path.


1   See Exhibit 1 for N. M. probate filings.

                                               1
 Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 2 of 19




                                   CONTENTS


1. CLAIM SURVIVAL

2. PROPER SUBSTITUTION: PR CAPACITY

3. PROPER SUBSTITUTION (ALSO): TRUSTEE CAPACITY

     3.1 Meritorious Claim Summary: Land Art Evidences Solution

     3.2 Poem Gold Clause and Specific Performance: N. M. General Lien Statute

     3.3 Why Gold Clause Judgment Is Money Judgment

     3.4 Trustee Substitution Serves Public Interest, Does Not Prejudice Defense

4. ANTICIPATING DEFENSE NONSENSE

     4.1 My Prior Claim

     4.2 Coming Attractions: Other Possible Defense Misdirections

5. OTHER APPLICABLE LAW

     5.1 Contract and Interest

     5.2 Community Property

     5.3 Contra Proferentem

6. JURISDICTION MINI-BRIEF

7. APPLICABLE LAW RECAP

8. SETTLEMENT OFFER WITHDRAWAL

CONCLUSION

EXHIBIT LIST



                                          2
    Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 3 of 19




1. CLAIM SURVIVAL

        Claim survives by N. M. Stat. 37-2-4: “No action pending in any court shall abate

by the death of [parties, with inapplicable exceptions].” See also Ariz. R. S. 14-3110.

2. PROPER SUBSTITUTION: PR CAPACITY

        For PR Substitution, I cite defense’s recent Motion (D#36), two (2) laws, and one

(1) precedent. First, showing weakness and misdirection, defense admitted in a Motion

to Substitute ‘Defendant’s Estate’ that Zoe is proper party. Second, Ariz. R. S. 14-3110

calls for PR Substitution and N. M. Stat. 45-3-715(A)(3) states that a PR may perform

decedent’s contracts. Third, Federal precedent calls for PR Substitution.2

3. PROPER SUBSTITUTION (ALSO): TRUSTEE CAPACITY

        In a less unusual case, this Motion might wrap with PR Substitution, but I do also

Move — to the length limit — to substitute Zoe in Trustee capacity, as the Trust holds

the real property at 1021 Old Santa Fe Trail (“Land”).3 The N. M. Bar’s probate guide

states, “A judgment […] in another court against a personal representative to enforce a

claim against a decedent’s estate [allows] the claim” and “law allows creditors to receive

2 “In determining the ‘proper party’ for substitution, courts generally look to the ‘legal
representative’ of the deceased. See Sinito v. U.S. Dep’t of Justice, 176 F.3d 512, 516
(D.C. Cir. 1999); see also May v. Shuttle, Inc., No. 94-1019, 1996 WL 774536, *1 n.1
(D.D.C. Sept. 5, 1996) […] An Order consistent with this Opinion shall issue this same
day.” Memorandum Opinion (D#367), Breen v. Chao, No. 1:05-CV-00654-PLF, 2017
WL 2312884 (D. D. C. May 26, 2017). Please note that I might have cited this
Memorandum Opinion incorrectly in an earlier filing.
3Exhibit 2 is the county assessor’s property record naming Forrest as Trustee. A county
assessor employee informally confirmed by reference to county clerk records that the
Trust, for which Zoe is Successor Trustee, holds the Land.

                                             3
    Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 4 of 19




payment not just from estate assets, but also from certain assets that passed outside of

probate, such as […] trusts. See [N. M. Stat.] 45-6- 401(J), 46A-5-505A(3).”4 As the

same natural person Zoe represents both Estate and Trust in the same case context,

Trustee Substitution adds no imaginable case burden to, and poses no prejudice or

delay to, defense. However, Substituting Zoe in Trustee capacity and thus as possible

judgment debtor fully exposes the Land to liability. As I plan to detail in the pending

SP and preview herein, equitable adjudication pivots on Land exposure, motivating

defense compliance with any Court order such as for specific performance of Box

entitlement by gold clause.

3.1 Meritorious Claim Summary: Land Art Evidences Solution

         The Poem is an open unilateral contract I performed on August 20, 2018 by fixing

a Location by outdoor landscape Photo. Never Participating elsewhere, as repeatedly

Exhibited I was at the Location to take the Photo because overwhelming narrative and

other evidence already converged on the Location, as I promptly informed N. M. State

Police and Forrest. Later, by insight, I visually confirmed the Location, perceiving a

work of land art: an Overlay matching the Photo showing that Forrest clearly had the

key repeated Drawing in the Memoir’s epilogue made after the Photo’s landscape.5

Overlay is the ‘picture worth a thousand words,’ the ‘sockdolager’ or objective evidence

distinguishing, clinching, and cogently communicating my true Solution. Such clear

4   See Exhibit 3. This language suggests party Substitution in both Moved capacities.
5   Exhibit 4 again presents the visual evidence for Zoe’s convenience and for digital filing.

                                               4
    Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 5 of 19




visual evidence as Overlay must exist for Quest resolution as the Poem’s conveyance

term “I give you title to the gold” unilaterally obligates Forrest’s Box custody and

precludes performance by abandoned Box find. Also, land art makes sense, as

Forrest, an artist and gallery owner, earned wealth and celebrity in the art business.

        Land art is core to culture — for example, Native North and South American

petroglyphs,6 the Lascaux Caves in France, Australian Aboriginal songlines, and more.7

Land art also is modern. Recently, biologists surveying wildlife by helicopter ‘found’ a

hidden work of land art, a minimalist metal monolith, in a Utah red rock canyon.8

Global press and wide interest ensued. The public speculated about the artist ("was it

John McCracken?”) Hikers trekked to find the hidden art and were photographed,

making headlines. Forrest based Quest Solution on the same concept, but for fame,

never expecting anyone to find the land art or thus to claim the Box by contract.


6On Oct. 19 archaeologists reported find of a domestic cat among Peru’s Nazca Lines.
On Nov. 29 a trove of ancient petroglyphs was reported found in the Colombian Amazon.
7See Exhibit 4. From Wikipedia: “A songline […] is one of the paths across the land [in
Aboriginal religion, marking] the route [of] ‘creator-beings’ [as] recorded in […] song
cycles, stories, dance, and art, and […] ceremonies. They are a vital part of Aboriginal
culture, connecting people to land [and enabling practical navigation]. Songlines […]
have been linked to Aboriginal art sites.”
8 See Exhibits 4 and 5. “The wilderness of the Southwestern US has a rich and
storied history of Land Art and especially for works that retain their magic and
mystery by being largely inaccessible or challenging to locate, from Robert
Smithson’s 1970 […] Spiral Jetty in the Great Salt Lake to Michael Heizer’s 1969
Double Negative […] in Nevada” (or Forrest Fenn’s Overlay near Ouray, Colorado).
Angeleti, G.; The Art Newspaper, Nov. 24, 2020; Alien visitors or avant-garde
installation? Mysterious monolith discovered in the Utah desert. Most major media,
not only art press, extensively covered the recent Utah monolith find.

                                            5
    Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 6 of 19




        As Forrest told the public almost immediately after June 4 Service, and later the

Court, the Box was ‘found’ on June 5, in a plainly prompt custodial retrieval. Forrest

clearly prepared to convey the Box to me, but manipulatively didn’t do it, while publicly

representing other purposes, aiming to sustain breach by misdirection including by

semantically true but substantially evasive sworn and public statements and other means.

3.2 Poem Gold Clause and Specific Performance: N. M. General Lien Statute

        Trustee Substitution is needed so defense can’t sustain absurd breach without

inescapably public alternative equitable liability: Land. Key Poem term “I give you

title to the gold” is a gold clause, by 1977 Federal law (31 U. S. C. 5118) protecting my

interest as contractual gold creditor in specific performance or conveyance. The gold

reference alone — without link to any dollar sum — protects.9 If judgment ordering

specific performance of a gold clause is a “money judgment” — and it is — and

presumably if the judgment debtor qualifies — there also “shall be a lien” on the Land by

the general lien statute, N. M. Stat. 39-1-6. Unusual as this case is, I argue that by law,

precedent, equitable justice, and for any chance at Quest resolution, it must so work.

9 Federal law neither discriminates between “gold” and “gold linked to a cash sum” nor
creates multiple classes of gold clauses. Beyond letter of law, see (Nobelist) Friedman,
M. and Schwartz, A. J.; A Monetary History of the United States, 1867-1960, p. 468;
Princeton University Press, NBER — “[A gold clause] required payment either in gold
proper, or in a nominal amount of currency equal to [weight] of gold.” Milton Friedman
published in 1963 and of history, but wrote with total authority; this definition endured in
the 1977 law. Also, upon information and belief the Box contains (inter alia) two
hundred fifty-six (256) gold coins, including many of “a particular United States coin or
currency or United States money measured in gold or a particular United States coin or
currency,” such as Eagle coins minted before 1933. See 31 U. S. C. 5118 (a)(1)(A), (B),
and (C) (etc.) and public Box photos and descriptions.

                                              6
     Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 7 of 19




         Dating to 2010 Memoir publication, the Poem is a rare modern gold clause

contract. Law and clear, consistent, recent rulings protect gold creditors in performed

contracts made or novated after the 1977 law.10 Courts typically are reluctant to order

specific performance. Exceptions typically are land transaction contracts as land can’t

move or substitute and title fixes ownership, making an order to convey land virtually

impossible to defy. Yet Federal law protects gold creditors for specific performance,

despite ease of defiance particularly for a ‘notorious hidden treasure’ that defense, ‘in

denial’ but plainly exposed, manipulatively aims to keep ‘hidden’ seemingly ‘by any

means necessary.’ Trustee Substitution is key to law’s protection, simultaneously

securing the Court in any specific performance order and my protected interest in gold

conveyance, thus motivating compliance — and even with title to the Land by judgment

instead of the Box by compliance, that’s tangible, irrefutable Quest resolution.

3.3 Why Gold Clause Judgment Is Money Judgment

         In Carrillo v. Coors, deriving from a divorce, the N. M. Court of Appeals clarified

the meaning of “money judgment” in the general lien statute, referencing Ariz. precedent

in Bryan v. Nelson:11

10In 216 Jamaica Avenue, LLC v. S&R Playhouse Realty Co., 540 F.3d 433 (6th Cir.
2008) the Court enforced a gold clause in a novated ninety-nine (99) year lease dating to
1912. Multiple other similar case precedents exist. See also Exhibit 5, Jarboe, M.; The
Plain Dealer on cleveland.com, Aug. 29, 2008; Business: Gold-based lease could cause
million-dollar rent hike for Forest City Enterprises.
11901 P.2d 214 (N.M. Ct. App. 1995), drawing on Bryan v. Nelson, 180 Ariz. 366, 884
P.2d 252 (Ct. App. 1994), later also cited in Sumner v. Sumner, 176 Vt. 452 (Vt. 2004):
“Bryan is consistent with case law around the country.”

                                              7
 Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 8 of 19




              “For [that] general lien statute to apply, the divorce decree
               [which was the subject of the case] must fit within the
              meaning of a ‘money judgment.’ No New Mexico case
              has addressed the meaning of ‘money judgment’ in this
              context […] The financial obligation in a judgment, or
              a decree, ‘must be final and conclusive, and the amount
              due must be definite and certain’ to create a statutory lien.
              [Citations] The meaning of ‘final and conclusive’ judgments
              [must be understood] in the context of the generally
              accepted rule that a judgment creates a lien when it is
              final, valid, definite, and collectible by execution against
              the debtor's property […] financial obligations in a
              divorce decree do not give rise to a judgment lien unless
              they are for a fixed sum which is collectible immediately.
              Unless a provision in the decree establishes a sum certain
              which is due immediately and enforceable by execution
              against the debtor’s property (and we need not decide if
              that would necessarily create a lien), then no money
              judgment exists to which a judgment lien can attach;
              there is only a promise to pay future installments which
              can be secured by a consensual mortgage.”

       Multiple Poem provisions and the Quest’s central theme both establish the same

sum certain, as the Box is a single object (with contents) to be entitled as a unit as due

immediately on performance. The exclusive conveyance term, in the last line denoting

finality, refers to the Box of value (upon information and belief) credibly and reasonably

estimated, by years of consistent press, as equitably similar to the Land’s, as Exhibited.

       In Black’s Law Dictionary, a “sum” is “a quantity of money” and a “sum certain”

is “any amount that is fixed, settled, or exact.” Sums certain need not be dollar denoted,

numerically denominated, exhaustively particularly itemized, or quantified by me. The

Box is not vague. It is independently attested, was ‘found’ (!), was photographed for

publication before hiding and after retrieval, has defined, publicly described contents; and

                                              8
     Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 9 of 19




is of known dimensions, weight, and gold, coin, and other content. Also in Black’s, a

“gold clause” is “a provision calling for payment in gold”12 and “money” includes “assets

that can easily be converted to cash.” In those narrow few cases where Federal law

protects gold clause creditors, gold logically must be money. Simply put, the Box is an

overdue sum certain, subject to gold clause in whose context gold is money, to be

entitled to me by performance and secured by the Land by general lien statute.

         The Poem is not a divorce decree but a sensational open unilateral contract whose

Box offer furnished award-winning publicity for the Land’s Trustee owner, Forrest.

Rightly interpreted, the Poem and Box meet the requirements of Carrillo and law —

contract elements, 31 U. S. C. 5118, N. M. Stat. 39-1-6, Black’s, more — to enforce the

gold clause as money judgment with statutory lien.13 As I plan, in the pending SP, to

demand relief by such judgment to motivate Box conveyance, I respectfully ask the Court

to Substitute Zoe as Trustee to ensure a validly matching judgment debtor.

3.4 Trustee Substitution Serves Public Interest, Does Not Prejudice Defense

         The Court has yet to approve my SP and I do not ask the Court to decide now, for

this Motion, if my gold clause and statutory lien argument herein holds. Instead, Trustee

Substitution improves the Court’s options, offering a way to motivate compliance with

12Incredibly, Black’s goes on to editorialize — wrongly: “Gold clauses, which are now
void, were once used in contracts…” (!) If contracted after the 1977 law, they are not
void but bind as described herein and as ruled in 216 Jamaica Avenue and elsewhere.
Such error by Black’s shows why I am so pedantically painstaking in repeatedly and
at length articulating my case, with much bold text. …But if I win, I’ll tell Black’s.
13   With interest.

                                              9
 Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 10 of 19




any specific performance Court order. Trustee Substitution aligns the Poem’s conveyance

term, plain intent of written contract as publicly represented for a decade, and my intent

in suit. Such alignment serves equitable justice, supporting the Court’s credibility and

definitive power in a highly publicly sensitive case.

       Fueling Forrest’s folk heroism or fame, centering attention on ‘Forrest the guru,’

the Quest was a ‘crackpot jackpot.’ Judicial and public interest converge on inarguable

resolution by contractual Box or equitable Land. Motivating vast Participation to hunt

the West for a Box subject to unnoticed contract and misapprehended entitlement term,

the Quest augured indefinite casualties and chaos. Participants were reported dead.

Police demanded Quest end. Mayhem continued until I sued.14 Had Forrest died before

suit, resolution would have been impossible. Rescuers cheered Quest end, which Service

caused because Forrest knew, after designing the Quest and writing the Poem, that its

contractual performance triggered liability, motivating Box retrieval. It’s abundantly

clear ‘what’s really going on’ — defense is performing an elaborate, shady ruse to

deny me the earned win. I respectfully ask the Court to allow every reasonable

provision, including Trustee Substitution, facilitating accountability and clear resolution.

14 See press, Exhibit 5. The Court knows as much as anyone: “At least five people died
in their pursuit of the [Box], and while [Forrest] announced in June that it had been
found, exact details […] have not come to light.” Staff; National Parks Traveler, Oct. 22,
2020; Treasure Hunter Indicted for Digging in the Fort Yellowstone Cemetery [that’s
Federal: see Justice Department notice]. Also see Vincent, I.; New York Post, Nov. 14,
2020; Treasure hunters cast doubt on ‘finder’ of Forrest Fenn’s $2 M cache — doubts
about only Forrest’s absurd publicity, not me or my suit, as I had no article connection or
mention. Forrest already has lost in the ‘court of public opinion’ as the June 5 ‘find’
had the shelf life of milk: fresh for a short time, it soon came to reek of misdirection.

                                             10
 Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 11 of 19




4. ANTICIPATING DEFENSE NONSENSE

       Defense palpably engages in a series of misdirections. I aim to defuse others so as

to deny defense cause to exclude the Land from liability exposure, risking ‘painless

option’ to defy a Court order for specific performance of Box entitlement by gold clause.

4.1 My Prior Claim

       Defense leveraged the June 5 custodial Box ‘find’ for misdirection. My claim

filed well before. I won already and performed long ago, no matter what was

‘found’ where or what other dodgy contrivances after Service.

       Forrest stated that actions after Service vainly attempting to try the case in the

media were not reactions to suit — so, maybe they were planned contingency publicity.

The Threat Letter both is anticipatory breach and shows Forrest foreseeing suit. Maybe

Forrest planned publicity for when suit filed presumably in N. M., not predicting Ariz.

suit by colorable True West Event jurisdiction claim thus delaying response until Service.

Defense now is ‘trapped’ by my prior claim and Forrest’s actions and statements.

4.2 Coming Attractions: Other Possible Defense Misdirections

— (a) ‘Just take the chest and go in peace’ — As I showed in the original Complaint, this

line might be twisted to seem, but is not, conveyance. It directs a Participant not to leave

the Location (impossibly) with the (absent) Box, but to take the bodily self, ‘chest first’

or ‘torso with appendages,’ to the town Ouray, Colo., named for the historic Peacemaker,

Ute Chief Ouray. ‘Just take the chest and go in peace’ means ‘Get your ass out of here,’

not literally ‘remove your donkey’ nor only the bodily posterior, but the whole self.

                                             11
 Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 12 of 19




Conveyance is exclusive to the Poem’s last line, separate by design from, not ‘mixed

with,’ performance. Exciting Box find, followed two (2) stanzas later by dull office

meeting (as seeming from photos publicized after Service) and paper entitlement process,

makes no sense. The Quest’s central misdirection is that performance means: Box find!

— (b) ‘Nine (9) Clues’ — Reportedly, the Poem bears ‘nine (9) clues.’15 The definitive

contractual Poem nowhere indicates performance by ‘clues.’ By plain direction and with

a unique Box, performance is by fixing a unique Location, evidently by land art.

— (c) ‘Double Cross’ — The Memoir’s colophon (compare: ‘Colorado’) consists wholly

of “ΩΩ” or the twenty-fourth (24th, matching the Poem’s final line) and final Greek

alphabet letter, repeated. Omega connotes apocalyptic ending.16 Our alphabet’s

twenty-fourth (24th) letter is ‘X’ indicating planned Quest double end (ΩΩ) by double

cross (XX). Forrest’s response to suit is a ‘competing ending’ — ‘sorry, the Box just got

found by some person in Wyoming’ — lame, failed dodge, against genuine Solution.17

Defense seems likely to ‘argue’ that June 5 custodial ‘find’ was apocryphal performance

and Forrest then ‘gave’ the custodian the ‘found’ Box. Statutory lien could motivate

lawful conveyance to me, undoing misdirection purporting breach as performance.


15See Exhibit 5: Staff; TODAY News [which is the major daily ‘NBC TODAY Show’
online], Feb. 27, 2013; Follow these 9 clues to find Forrest Fenn’s treasure!
 Revelation 1:8, 21:6, 22:13: “I am the Alpha and the Omega.” See also Colorado state
16

motto (and Original Complaint): Nil sine numine, “Nothing without the will of the deity.”
17Double horseshoe print ‘ΩΩ’ also shows Forrest, of the ‘One Horse Land and Cattle
Co.,’ would ‘kick like a horse’ at any Solver. Rotate ‘ΩΩ’ to get ‘CC’ for ‘Climax
Creek,’ flowing directly to the Location (see Exhibit 4, and Original Complaint).

                                           12
 Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 13 of 19




5. OTHER APPLICABLE LAW

       After great depth in a typically brief Substitution Motion to forestall defense

misdirection and other nonsense as already encountered, I will preview the rest quickly.

5.1 Contract and Interest

       As noted, N. M. Stat. 45-3-715(A)(3) and (22) empower Zoe to act for Forrest. In

N. M. law, a contract includes: offer, acceptance, consideration, and mutual assent. In a

unilateral contract, a person accepts an offer by performing a required act.18 The Poem

contract meets all elements. N. M. Stat. 56-8-4 governs interest due.

5.2 Community Property

       Among other applicable law, N. M. Stat. 40-3-12 holds that property acquired in

marriage is presumed community property. Forrest married before 1955 and was a N. M.

residency from 1972. In 1986 Forrest earned notoriety for lucrative art dealing through a

gallery created in 1972 with marital cooperation.19 N. M. Stat. 40-3-14(A) presumptively

holds that “either spouse alone has full power to manage, control, dispose of and

encumber the entire community personal property.” The word “alone” in the Poem’s first

line aligns with law. Exceptions in (B)(1) and (2) do not apply, as the Poem is a contract

to entitle but is not the title, while Forrest does not colorably assert “sole authority.”

18Location fix, not Box find, with conveyance by entitlement. See N. M. Uniform Jury
Instructions — Civil, Rule Set 13, Chapter 8; Univ. of N. M. Judicial Education Center.
19See Exhibit 5: Eady, B.; People, June 9, 1986; Rivals Scorn His Santa Fe Gallery, but
Forrest Fenn Baskets the Cash. Such presumption stems from the fact that property was
acquired during marriage. Swink v. Sunwest Bank (In re Fingado), 113 Bankr. 37 (Bankr.
D.N.M. 1990); Hollingsworth v. Hicks, 1953-NMSC-045, 57 N.M. 336, 258 P.2d 724.

                                               13
 Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 14 of 19




5.3 Contra Proferentem

       Among other rule applications, a unilateral obligor may not write ambiguities into

contract and then interpret them to justify breach. The Poem manipulates by design.20

6. JURISDICTION MINI-BRIEF

       I respectfully remind the Court that Suggestion of Death creates remediable want

of personal jurisdiction by 28 U. S. C. 1631. The Court didn’t yet rule on jurisdiction.

Merits content, state court probate, plain general jurisdiction, and the unresolved Quest

combine to show case transfer to N. M. comporting with justice and efficiency.

7. APPLICABLE LAW RECAP

— 28 U. S. C. 1631 allows case transfer to N. M.

— 31 U. S. C. 5118, with 216 Jamaica Avenue and other precedent, protects gold

creditors for gold clause contracts issued21 (new or novated) after October 27, 1977.

— N. M. Stat. 37-2-4, 45-6-401(J), and 46A-5-505A(3) are as Exhibited.

— N. M. Stat. 45-3-715(A)(3) and (22) hold that a personal representative is empowered

as this case would require, as does Ariz. R. S. 14-3110.

20Unilateral Poem with myriad Participants structurally matches insurance contracts,
where this rule most often applies. “Any burden of uncertainty created by […] inaccurate
drafting, must be placed on those who do the drafting, and who are most able to bear that
burden…” Chiles v. Ceridian Corp., 95 F. 3d 1505, 1518 (10th Cir. 1996), quoting
Hansen v. Continental Ins. Co., 940 F. 2d 971, 982 (5th Cir. 1991). Also, “The Contra
Proferentem rule motivates the less risk-averse drafter to refrain from manipulating the
other side by making the contract unclear.” Weiss, U.; The Regressive Effect of Legal
Uncertainty, 2019 J. Disp. Resol. (2019).
21This law’s legislative history reveals that “issued” means “entered into.” Rudolph v.
Steinhardt, 721 F.2d 1324, 1330 (11th Cir. 1983), quoting N. C. Sen. Jesse Helms.

                                            14
 Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 15 of 19




— N. M. Stat. 40-3-12 holds that property (Box) acquired in marriage is presumed

community property and N. M. Stat. 40-3-14(A) holds that either spouse alone has full

power to obligate the entire community personal property. Exceptions are inapplicable.

— In N. M. law, a contract includes: an offer, an acceptance, consideration, and mutual

assent. In a unilateral contract, a person accepts an offer by performing a requested act.

Offer terms must clearly indicate that an act is required for acceptance.

— N. M. Stat. 56-8-4 governs interest due on contract.

— N. M. Stat. 39-1-6 is the general lien statute.

— Exhibit 3 references other applicable N. M. laws, and other laws and rules may apply.

— Applicable precedent, Black’s definitions, and Milton Friedman affirm my case.

8. SETTLEMENT OFFER WITHDRAWAL

       Though willing to meet, I cancel my settlement offer. In fact, law, public esteem,

and more, defense is exposed as empty, reportedly all but universally doubted without

reference to my suit. Six (6) months after Box ‘find’ with time passing wonderfully

awkwardly for the defense, Forrest’s credibility implosion seems irretrievable.

Hoping to bankrupt me by attachment of their astronomical legal fees while groping for

semantics, misdirection, and injustice by protraction, really defense is bankrupt.

Seemingly few await the ‘emergence’ of the ‘genius June 5 finder’ — a mere custodian.

Exhibited probate filings show that interested non-family parties consist of me and an

Illinois woman in whose substantially unrelated tort suit I am uninvolved. This is over —

the die is cast. I won. Give me title to the Box, and with accrued interest.

                                             15
 Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 16 of 19




                                      CONCLUSION


       Forrest wrote and published, for widest Participation and fame, an elaborately

infamous unilateral gold clause contract full of manipulative ambiguities but with fixed,

settled money consideration in gold and more: the Box, clearly conveying by entitlement.

Hawking it sharply enough to earn global renown of sorts and True West award, ‘clever

Forrest’ — the ‘smartest man in the room’ or the West or something — was sure but

wrong that no one could find the land art and perceive contract and dare bring and

sustain claim. To wrap this Southwestern Looney Tunes episode22 herein I preview for

the Court, enabled by Trustee Substitution, a resolution path by narrow gold clause

ruling and statutory lien, usefully applicably deterring future unsafe, misleading Quests.

       Both Poem contract and land art Drawing are in the Memoir, but defense now is

‘drawing dead’ whether this suit is like ‘poker’ or a ‘gunfight at the corral.’ With no great

brilliance, I read the Poem, resourced a Participant’s blog, found Location and no Box,

eventually found land art, then contract; after failing to raise Forrest, reluctantly sued.

The Quest is neither a baffling mystery anymore, nor a puzzle a conveniently anonymous

genius absurdly ‘solved’ after Service, torturously publicly misrepresented as belated fait

accompli aiming to deny me conveyance or remedy. I Solved the contractual Quest at

objectively visible, Exhibited, crisply enforceable terms. Justice now is required.

22Forrest would have known that in mythology, Coyote is the Native American trickster,
but “Beep Beep” said Plaintiff the Road Runner: Misdirection’s tiny parasol won’t shield
Wile E. Defense (“Overconfidentii vulgaris” — Noble, M., Jones, C.; Zoom at the Top,
June 30, 1962) from self-inflicted falling anvils of contract, evidence, law, and justice.

                                              16
 Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 17 of 19




       Claim survives; ‘stars align’ — not only in Exhibits, above the labeled 45° slope

and rock layers at the Location, between the timbering man and nesting bird, a big ‘X’

marking the spot, as confirmed and reconfirmed. I show cause for and sustain both

PR and Trustee Substitution. Robust resolution is available. Specific performance of

gold clause as money judgment plus statutory Land lien motivating conveyance as the

key driver of Trustee Substitution also marks a judicial ‘sweet spot’ of narrow, credibly

conclusive forcefulness in a case ‘Drawing’ wide public notice.23 Thus does it all ‘come

together’ — and I respectfully ask the Court to Substitute Zoe Fenn Old in capacity as

Personal Representative of the Estate of Forrest Burke Fenn, Deceased and in capacity

as Successor Trustee of The Forrest and Peggy Fenn Revocable Trust u/a 11/21/86.


Respectfully submitted this 4th day of December, 2020.




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com



23Reasonably projected defiance of any such Court order stems from defense seeming
inexcusably to care little who died, was rescued or hazardously rescuing, bore what
dangers for how long (etc.) disdaining safety, truth, law, justice, unilateral contract, and
common sense; stonewalling Quest Solution, falsely protracting a ‘fun mystery’ (?)
prioritizing fame, risking indefinite casualties (etc.) while knowing it Solved for years.
But for Land liability, what would defense care about a ruling and Court order?

                                             17
 Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 18 of 19




                                    EXHIBIT LIST


1. N. M. Probate Filings

2. County Assessor Land Record

3. N. M. State Bar Probate Summary Guide

4. Digital Re-Presentation of Summary Visual Evidence of Performance by Location
   (and Land Art Discovery)

5. Press

   1. (Utah Monolith as Land Art) Angeleti, G.; The Art Newspaper, Nov. 24, 2020;
      Alien visitors or avant-garde installation? Mysterious monolith discovered in the
      Utah desert.

   2. (Gold Clause / 216 Jamaica Avenue) Jarboe, M.; The Plain Dealer on
      cleveland.com, Aug. 29, 2008; Business: Gold-based lease could cause million-
      dollar rent hike for Forest City Enterprises.

   3. (Participant indictment) Staff; National Parks Traveler, Oct. 22, 2020; Treasure
      Hunter [Federally] Indicted for Digging in the Fort Yellowstone Cemetery [plus
      Justice Department indictment notice].

   4. (Public doubts about Forrest / defense / June 5 ‘find’) Vincent, I.; New York Post,
      Nov. 14, 2020; Treasure hunters cast doubt on ‘finder’ of Forrest Fenn’s $2 M
      cache.

   5. (Nine Clues) Staff; TODAY News, Feb. 27, 2013; Follow these 9 clues to find
      Forrest Fenn’s treasure!

   6. (Community Property, etc.) Eady, B.; People, June 9, 1986; Rivals Scorn His
      Santa Fe Gallery, but Forrest Fenn Baskets the Cash.




                                           18
 Case 3:20-cv-08123-JJT Document 39 Filed 12/04/20 Page 19 of 19




                            CERTIFICATE OF SERVICE

By Rule 25 requirements for service on parties (Rule 5) and nonparties (Rule 4), I hereby

certify that on December 4 or 5, 2020, I electronically forwarded the foregoing with

Notice, Proposed Order, and Exhibits (and fee) to a professional process server for

service on two (2) nonparties named in probate filings; placed same in the U. S. Mail,

certified return receipt requested, for service on proposed Substitute Party Zoe Fenn Old

through counsel, John Hickey of April, Dolan, and Hickey, P. C.; and electronically filed

same with the Clerk using the CM/ECF system, which will serve notice of filing to

counsel of record and the Court Monitor to their registered electronic mail addresses:


                                 James W. Armstrong
                                   Brian E. Ditsch
                                SACKS TIERNEY, P. A.

                               Karl Sommer
                     SOMMER KARNES AND ASSOCIATES LLP
                               Pro Hac Vice

                                 Attorneys for Defendant




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com


                                            19
